 
 
 [logo.jpg]
 
 
Richard A. Fisher
Corporate Counsel


June 27, 2008


[List of Purchasers]


Ladies and Gentlemen:


I have acted as counsel to Solomon Technologies, Inc., a Delaware corporation
(the “Company”), in connection with the execution and delivery by the Company of
the Securities Purchase Agreements, dated as of June 27, 2008 and June 30, 2008
(the “Agreement”), by and among the Company and the purchasers identified on the
signature pages thereto (the “Purchasers”). This opinion is given to you
pursuant to Section 2.2(a)(ii) of the Agreement. (Capitalized terms not
otherwise defined herein are defined as set forth in the Agreement.)


I have participated in the preparation and negotiation of the Agreement and the
Exhibits and Schedules thereto, and the other documents referred to therein. I
also have examined such certificates of public officials, corporate documents
and records and other certificates, opinions, agreements and instruments and
have made such other investigations as I have deemed necessary in connection
with the opinions hereinafter set forth.


Based on the foregoing and upon such investigation as I have deemed necessary, I
give you my opinion as follows:


1.The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware. The Company has all requisite power and
authority, and all material governmental licenses, authorizations, consents and
approvals, that are required to own and operate its properties and assets and to
carry on its business as now conducted and as proposed to be conducted (all as
described in the Company’s Annual Report on Form 10-KSB for its fiscal year
ended December 31, 2008. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to qualify could
have a Material Adverse Effect on the Company.
 
 
 
Solomon Technologies, Inc.
14 Commerce Drive
Danbury, CT 06810

 
 

--------------------------------------------------------------------------------

 
 
June 27, 2008
Page 2
 
2.Each of the following subsidiaries of the Company (the “Subsidiaries”) is a
corporation, duly organized and in good standing under the laws of its state of
organization, as noted: Technipower LLC and Deltron LLC.
 
3.The Company has all requisite power and authority (i) to execute, deliver and
perform the Transaction Documents, (ii) to issue, sell and deliver the
Securities pursuant to the Transaction Documents, and (iii) to carry out and
perform its obligations under, and to consummate the transactions contemplated
by, the Transaction Documents.
 
4.All action on the part of the Company, its directors and its stockholders
necessary for the authorization, execution and delivery by the Company of the
Transaction Documents, the authorization, issuance, sale and delivery of the
Preferred Stock pursuant to the Agreement, the issuance and delivery of the
Underlying Shares and the consummation by the Company of the transactions
contemplated by the Transaction Documents has been duly taken. The Transaction
Documents have been duly and validly executed and delivered by the Company and
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their terms, except that (a) such
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights in general and (b) the remedies
of specific performance and injunctive and other forms of injunctive relief may
be subject to equitable defenses.
 
5.After giving effect to the transactions contemplated by the Agreement, and
immediately after the Closing, the authorized capital stock of the Company will
consist of: an aggregate of 500,000,000 shares of Common Stock, of which
approximately 114,614,980 shares will be issued and outstanding and 8,621,292
shares will be reserved for issuance upon conversion of issued and outstanding
options, warrants and other derivative securities (including the Prior
Debentures), 2,000,000 shares will be reserved for issuance to employees,
officers and directors under the Company’s Amended and Restated Stock Incentive
Plan, and 30,000,000 shares will be reserved for issuance upon conversion of the
shares of Preferred Stock owned by the Purchasers. All presently issued and
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and nonassessable and free of any preemptive or similar
rights, and have been issued in compliance with applicable securities laws and
regulations. The Preferred Stock which is being issued on the date hereof
pursuant to the Agreement has been duly authorized and validly issued and is
fully paid and nonassessable and free of preemptive or similar rights, and has
been issued in compliance with applicable securities laws, rules and
regulations. The Underlying Shares have been duly and validly authorized and
reserved for issuance, and when issued upon the conversion of the Preferred
Stock in accordance with the terms therein, will be validly issued, fully paid
and nonassessable, and free of any preemptive or similar rights. To my
knowledge, except for rights described in Schedule 3.1(g) of the Agreement,
there are no other options, warrants, conversion privileges or other rights
presently outstanding to purchase or otherwise acquire from the Company any
capital stock or other securities of the Company, or any other agreements to
issue any such securities or rights. The rights, privileges and preferences of
the Common Stock are as stated in the Company’s Certificate of Incorporation.
 
6.To my knowledge, the Company has filed all reports (the “SEC Reports”)
required to be filed by it under Sections 13(a) and 15(d) of the Securities
Exchange Act of 1934,
 

 
 

--------------------------------------------------------------------------------

 
 
June 27, 2008
Page 3
 
 
as amended (the “Exchange Act”). To my knowledge, as of their respective filing
dates, the SEC Reports complied in all material respects as to form with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder.
 
7.Based in part upon the representations of the Purchasers contained in the
Agreement, the Securities may be issued to the Purchasers without registration
under the Securities Act of 1933, as amended.
 
8.The execution, delivery and performance by the Company of, and the compliance
by the Company with the terms of, the Transaction Documents and the issuance,
sale and delivery of the Securities pursuant to the Agreement do not (a)
conflict with or result in a violation of any provision of law, rule or
regulation applicable to the Company or its Subsidiaries or of the certificate
of incorporation or by-laws or other similar organizational documents of the
Company or its Subsidiaries, (b) conflict with, result in a breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or result in or permit the termination or
modification of, any agreement, instrument, order, writ, judgment or decree
known to me to which the Company of its Subsidiaries is a party or is subject or
(c) result in the creation or imposition of any lien, claim or encumbrance on
any of the assets or properties of the Company or its Subsidiaries.
 
9.To my knowledge, except as set forth in the Disclosure Schedules to the
Agreement, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company or its Subsidiaries, or any of the officers,
directors or employees (in connection with the discharge of their duties as
officers, directors and employees) of the Company or its Subsidiaries, or
affecting any of its properties or assets.
 
10.In connection with the valid execution, delivery and performance by the
Company of the Transaction Documents, or the offer, sale, issuance or delivery
of the Securities or the consummation of the transactions contemplated thereby,
no consent, license, permit, waiver, approval or authorization of, or
designation, declaration, registration or filing with, any court, governmental
or regulatory authority, or self-regulatory organization, is required.
 
11.The Company is not, and after the consummation of the transactions
contemplated by the Transaction Documents will not be, an Investment Company
within the meaning of the Investment Company Act of 1940, as amended.
 
Very truly yours,
 
/s/ Richard A. Fisher
 
 

--------------------------------------------------------------------------------


